Filed 9/1/20 Kanakis v. Olivas CA1/3
                NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been
certified for publication or ordered published for purposes of rule 8.1115.


        IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                 FIRST APPELLATE DISTRICT

                                           DIVISION THREE


 GEORGE KANAKIS,
          Plaintiff and Appellant,
                                                            A152425
 v.
 ERENDIRA JUDITH OLIVAS,                                    (San Mateo County
                                                            Super. Ct. No. CIV518367)
          Defendant and Respondent.


        Plaintiff George Kanakis suffered injuries in a motor vehicle collision
caused by defendant Erendira Judith Olivas. A jury awarded plaintiff
$42,500 for his past medical expenses and past economic and noneconomic
damages. On appeal, plaintiff raises three claims of error: (1) the trial court
erroneously admitted into evidence a confidential settlement communication;
(2) the testimony of defendant’s medical expert should not have been
admitted because it was speculative and beyond the scope of his expertise;
and (3) the defense confused and misled the jury into awarding inadequate
compensation for plaintiff’s injuries. We affirm.
                        FACTUAL AND PROCEDURAL BACKGROUND
        In December 2010, plaintiff and defendant were involved in a motor
vehicle collision in San Mateo County. Defendant admitted she was
negligent, and a jury trial was held to determine whether plaintiff had



                                                        1
sustained any injuries to his neck, back, and shoulder as a result of the
accident,1 and if so, the amount of damages he was entitled to receive.
       At the start of trial, plaintiff filed several motions in limine to exclude
evidence, including evidence regarding prior offers to compromise. In
opposition, defendant argued that the evidence of certain statements by
plaintiff—or more specifically, statements by plaintiff that omitted mention
of neck, back, and shoulder pain during settlement discussions—pertained to
his state of mind and credibility.
       The trial court granted plaintiff’s motion to exclude evidence of
compromise offers, but soon revisited the issue of plaintiff’s failure to mention
all of his claimed injuries during settlement discussions. The court stated, “I
think if this could be tailored—it’s relevant to the plaintiff’s state of mind and
his complaint of injuries at the time or near the accident. If you can phrase
the question in a way that it doesn’t—that you spoke to someone representing
the defendant within ten days after the accident, . . . and . . . that you did not
claim damages for your neck or your arm, that’s appropriate.” The court
later clarified that Evidence Code section “1152 does have exceptions for
settlement discussions. It’s not admitted for the purpose of establishing
liability. Clearly, it can’t. But in other issues, it is relevant, and I find it
relevant . . . . [¶]. . . [¶] . . . [¶] . . . It goes to the nature of [plaintiff’s] claims
for injuries shortly after the accident.” However, the court prohibited any
mention of the amounts plaintiff demanded. Speaking to defendant, the
court explained, “the only thing that I wanted you to be able to pursue is that
approximately ten days after the accident, [plaintiff] indicated that he was




1     Plaintiff’s injuries to his wrists and hip from the accident were not
disputed.

                                             2
not seeking medical treatment for his back” and that he had not claimed
injury to his neck and shoulder.
      Later, as the parties attempted to stipulate to the admission of
exhibits, plaintiff asked the court to exclude an insurance claim record that
contained the substance of a January 6, 2011, email from plaintiff to James
McNichols, an insurance representative for defendant.2 Because the email
“discusses what [plaintiff] is seeking damages for”, it was admitted at trial as
defense exhibit K. During cross-examination, plaintiff admitted there was
nothing related to back, neck, or shoulder pain in the exhibit K email.
      During trial, plaintiff called Dr. Kenneth Light, an orthopedic surgeon
specializing in spinal surgery, who testified as a medical expert that plaintiff
had a herniated disk that was impinging on the spinal canal and causing his
pain symptoms. Dr. Light recommended surgery for plaintiff, which would
cost approximately $125,000. Dr. Light further testified that if plaintiff chose
not to undergo surgery, he would incur roughly $50,000 to $75,000 per year
for pain management treatment and physical therapy sessions.
      Plaintiff also called Jordan Carr, intern director of the South Bay
management office of Stanford Healthcare, to testify about plaintiff’s medical
expenses. Carr testified that Stanford “has currently received” $31,033.84 in


2      The email reads as follows: “To James McNichols [¶] I got this email
address from Amy earlier today and I need some clarification on what to do
next. [¶] 1. I have to see somebody about the pain in my wrists. I thought I’d
be over this by now but it’s unbearable and I’ve run out of my pain
medications. I’m close to Sequoia hospital. [¶] Who do I see about this? [¶] Is
there therapy or something I can get to? [¶] 2. What do I do about the missing
GPS (Garmin $300 when I bought it years ago) and my busted computer.
The computer had programs such as my Dauntless flight instructor CBT
(appx $40), CRJ Computer based training program, that cost me appx $200,
that I need to get up and running soon. How does this get worked out? Do I
buy another one and send you the bill?”


                                       3
payment for plaintiff’s care, and that $44,742.85 was still outstanding, “some
portion” of which Stanford expected to be paid.3 When asked “how much of
that roughly $31,000 has been paid by [plaintiff] himself,” Carr responded,
“Looks like just a little bit over $1,800,” and the balance “looks like it would
have been paid by insurance.” Plaintiff renewed a prior objection he had
made under the collateral source rule, and the trial court responded, “That
question and answer are ordered stricken. The jury will totally disregard
that.”
         Defendant called Dr. Clement Jones, an orthopedic spine surgeon.
Based on his examination of plaintiff in March 2015 and his review of
plaintiff’s medical records, Dr. Jones concluded that plaintiff did not have a
cervical disk herniation, a spinal cord injury, a shoulder impingement
problem, a rotator cuff injury, or any cervical nerve root irritation. Dr. Jones
further noted that none of plaintiff’s treating physicians had recommended
surgery to plaintiff. Dr. Jones opined that plaintiff’s pain was psychosomatic,
because he (Dr. Jones) was not able to identify any structural or organic
causes of the pain, and none of the prescribed treatments plaintiff had
undergone had alleviated his pain.
         The jury entered a special verdict awarding plaintiff total damages of
$42,500, which consisted of $31,000 for past medical expenses, $1,500 for
total past economic damages, and $10,000 for past noneconomic loss.
Plaintiff timely appealed.




3    Carr acknowledged that “[i]t would be completely speculation” to say
how much of the $44,742.85 would be paid, but he testified “[t]here will be
some portion recovered.”

                                         4
                                  DISCUSSION
      A. Settlement Communication
      Plaintiff argues the trial court erred in allowing “the email Defense
used as evidence” because it “likely was taken out of context in regards to the
many emails sent back and forth between [the insurer] and [plaintiff].”
Notably, plaintiff fails to identify the challenged email by citation to the
record. (Centex Homes v. St. Paul Fire & Marine Ins. Co. (2018) 19
Cal. App. 5th 789, 796–797 [appellant’s duty to refer court to supporting
portions of record].) In any event, we infer from references in the parties’
briefs that the challenged email is the exhibit K email discussed earlier, and
accordingly, we will construe plaintiff’s arguments to relate to that
correspondence.
      We review the trial court’s evidentiary rulings for abuse of discretion
and see no abuse here. (People v. Vasquez (2017) 14 Cal. App. 5th 1019, 1028.)
Under Evidence Code section 1152, subdivision (a), evidence of settlement
communications is inadmissible to prove liability for the claimed damages or
loss. Here, the admission of the exhibit K email was not in contravention of
the statute because defendant already admitted liability for the accident.
Instead, as the trial court made clear, the exhibit K email was admitted as
relevant to plaintiff’s state of mind regarding his injuries and his credibility.
(See Fieldson Associates, Inc. v. Whitecliff Laboratories, Inc. (1969) 276
Cal. App. 2d 770, 773 (Fieldson) [letters containing offers of compromise did
not violate Evidence Code section 1152 because they were not used to prove
liability but invalidity of different claim.]) Moreover, the policy underlying
Evidence Code section 1152—to encourage candid discussions in order to lead
to the settlement of disputes (Fieldson, at p. 773)—was not undermined by
exhibit K’s admission because plaintiff always had a strong incentive to list



                                        5
all of his injuries in order to recover for them, regardless of whether the email
remained confidential.
      Plaintiff also suggests the exhibit K email was taken out of context
based on “the many emails sent back and forth” between him and the insurer.
But he cites no other emails in the record and makes no attempt to explain
just how the exhibit K email was misconstrued in light of other discussions.
Having failed to present cogent argument and citations to the record to
support this claim of error, we may treat the issue as waived. (Friends of the
Eel River v. Sonoma County Water Agency (2003) 108 Cal. App. 4th 859, 877.)
Indeed, plaintiff does not otherwise contend or demonstrate that he offered
an explanation to the jury as to why he did not list all of his ailments in the
exhibit K email (and even assuming he did, it appears the jury did not find
the explanation credible). Accordingly, we reject defendant’s contentions
regarding the exhibit K email.
      B. Dr. Jones’s Testimony
      Plaintiff contends that defense expert Dr. Jones “speculated on what
the doctors were thinking and documenting on numerous occasions” and
“attempt[ed] to read the mind of the clinician’s [sic] through their medical
records.” Plaintiff further argues that because Dr. Jones had no psychiatric
or psychological credentials, his testimony that plaintiff’s pain was
psychosomatic “overstepped the bounds of his expertise.”
      As a threshold mater, we note plaintiff’s failure to object to Dr. Jones’s
testimony on these grounds during trial forfeits review of the matter on
appeal. (People v. Demetrulias (2006) 39 Cal. 4th 1, 21.) But even overlooking
plaintiff’s forfeiture, we find no reversible error based on these arguments.
      “A properly qualified expert may offer an opinion relating to a subject
that is beyond common experience, if that expert’s opinion will assist the trier



                                        6
of fact. [Citation.] Even so, the expert opinion may not be based on
assumptions of fact that are without evidentiary support or based on factors
that are speculative or conjectural, for then the opinion has no evidentiary
value and does not assist the trier of fact. [Citation.] Moreover, an expert’s
opinion rendered without a reasoned explanation of why the underlying facts
lead to the ultimate conclusion has no evidentiary value because an expert
opinion is worth no more than the reasons and facts on which it is based.”
(Bushling v. Fremont Medical Center (2004) 117 Cal. App. 4th 493, 510
(Bushling).) “ ‘Trial court judges have a substantial gatekeeping
responsibility when it comes to expert testimony. [Citation.] In particular,
courts are to ensure that opinions are not speculative, based on
unconventional matters or grounded in unsupported reasoning. [Citations.]
We review a court’s execution of these gatekeeping duties for an abuse of
discretion.’ ” (Cooper v. Takeda Pharmaceuticals America, Inc. (2015) 239
Cal. App. 4th 555, 576.)
      Medical records can be used as a basis for an expert medical opinion.
(Garibay v. Hemmat (2008) 161 Cal. App. 4th 735, 743.) In addition to
reviewing plaintiff’s medical records, Dr. Jones also performed an
independent medical examination of plaintiff in March 2015. Dr. Jones found
there was no correlation between plaintiff’s claimed neck and shoulder pain
and C4 pathology, nor any correlation between plaintiff’s asserted pain and
his MRIs. Dr. Jones also concluded that plaintiff’s complaints were different
from complaints of people who have disk herniation.
      Although Dr. Jones cited the opinions and records of plaintiff’s health
care providers, Dr. Jones offered a reasoned explanation for his own opinion




                                       7
as to why plaintiff did not meet the criteria for surgery.4 Specifically,
Dr. Jones explained that plaintiff had no neurological deficit, no progressive
neurological worsening, no deformity, no instability, and his symptoms did
not correlate to the MRI findings. Since Dr. Jones’s testimony was supported
by a reasoned explanation of why these underlying facts led to his opinion, it
was not speculative. (Bushling, supra, 117 Cal.App.4th at p. 510.)
      Dr. Jones’s testimony was also within the scope of his expertise. A
person may testify as an expert if he or she has special knowledge, skill,
experience, training, or education sufficient to qualify him or her as an expert
on the subject to which his testimony relates, and the witness’s special
knowledge, skill, experience, training, or education may be shown by any
otherwise admissible evidence, including his or her own testimony. (Evid.
Code, § 720.) Dr. Jones testified that his surgical experience included four
years of orthopedic surgery residency training, a spine surgery fellowship at
Vanderbilt University, and his current practice of orthopedic spine surgery.
His practice was primarily with adults with cervical disk herniations, lumbar
disk herniations, spinal stenosis, and people who have neck and back pain
but are not surgical candidates. Dr. Jones estimated that since 1992, he
performed on average about 100 surgeries a year.
      In light of this testimony, the trial court did not abuse its discretion in
determining that Dr. Jones was qualified to testify on any structural and
organic issues (or lack thereof) in plaintiff’s neck, back, and shoulder.



4      Plaintiff’s citation to Federal Rules of Civil Procedure, rule 802,
suggests the argument that Dr. Jones’s testimony included inadmissible
hearsay. However, because plaintiff provides no meaningful argument or
analysis on this point, and no argument as to how any such error might have
prejudiced him, we treat the issue as waived. (Hernandez v. First Student,
Inc. (2019) 37 Cal. App. 5th 270, 277.)

                                        8
Dr. Jones concluded that “from [his] review of the records, from [his]
interviewing and examining [plaintiff], it’s not clear at all what his specific
. . . pain generator is” and accordingly, “there’s not a specific structural injury
or lesion that’s going to be made better.” Dr. Jones’s conclusion that
plaintiff’s pain was psychosomatic derived from his testimony that he was
unable to locate a single pain generator or to find anything structurally
correlated to plaintiff’s pain, all of which was within Dr. Jones’s areas of
expertise.
      Plaintiff’s reliance on the federal decision in Frye v. U.S. (D.C. Cir.
1923) 293 F.1013 (Frye) is misplaced. Frye held that expert opinion based on
a scientific technique is inadmissible unless the technique is “generally
accepted” as reliable in the scientific community.5 Nothing in Frye supports
plaintiff’s contention that psychiatric or psychological credentials were
required for an orthopedic surgeon with Dr. Jones’s qualifications to testify
about the lack of structural problems in plaintiff’s neck, shoulder, and back.
      In sum, we conclude the trial court did not abuse its discretion in
allowing Dr. Jones’s testimony.
      C. The Damages Calculation
      Plaintiff contends the defense attempted to confuse the jury and
witness Carr “by not following the rules of compensation as dictated by”
Howell v. Hamilton Meats & Provisions, Inc. (2011) 52 Cal. 4th 541 (Howell).
According to plaintiff, the defense “created substantial undue prejudice,
confused the issue of compensation, and mislead [sic] [the jury], into
qualifying the value of compensation at $1,800.”

5     Daubert v. Merrell Dow Pharmaceuticals, Inc. (1993) 509 U.S. 579, at
page 587, held the Frye “general acceptance” test was superseded by the
Federal Rules of Evidence, which provide the applicable standard for
admitting expert scientific testimony in a federal trial.


                                         9
      Plaintiff’s conclusory arguments and vague references to “the rules of
compensation” in Howell are insufficient to demonstrate error. In Howell,
the Supreme Court held that where an injured plaintiff’s medical provider
accepts a discounted payment from a health insurer for the plaintiff’s care,
the plaintiff may recover no more than the amounts paid by the insurer for
the medical services received or still owing at the time of trial, and the
plaintiff may not recover undiscounted amounts stated in the provider’s bill.
(Howell, supra, 52 Cal.4th at pp. 548–549.) Here, plaintiff provides no cogent
argument or analysis of Howell to demonstrate error by the trial court
below.6
      In contending the defense misled the jury into “qualifying the value of
compensation at $1,800,” plaintiff appears to be arguing there was a violation
of the collateral source rule. The collateral source rule precludes deduction of
compensation a plaintiff has received from sources other than the tortfeasor
from damages the plaintiff would otherwise collect from the tortfeasor, which
includes money an insurer has paid to medical providers on the plaintiff’s
behalf. (Howell, supra, 52 Cal.4th at pp. 548, 551.) The decision whether to
admit evidence under the collateral source rule is subject to an abuse of
discretion standard on appellate review. (Hrnjak v. Graymar, Inc. (1971) 4
Cal. 3d 725, 733.)
      Plaintiff once again fails to demonstrate any prejudicial error.
Although the defense asked Carr about the amounts of medical expenses paid
by plaintiff personally and whether the balance was paid by insurance, the


6     Although one may infer that the jury awarded plaintiff nothing for the
$44,742.85 in outstanding medical expenses (of which Stanford Healthcare
intended to recover only “some portion”), plaintiff provides no argument that
this was due to trial court error or any other defect or irregularity in the
proceedings.

                                       10
trial court immediately struck the question and response and instructed the
jury to disregard the testimony. The jury was also explicitly instructed not to
consider collateral source payments or whether any of the parties in the case
had insurance. In the absence of evidence to the contrary, we assume the
jury followed the instructions and applied the law as instructed by the trial
court. (People v. Lucas (2014) 60 Cal. 4th 153, 321.) Here, moreover, it is
clear the jury did not limit plaintiff’s recovery to the amounts he personally
paid.
                                  DISPOSITION
        The judgment is affirmed. Defendant is entitled to her costs on appeal.




                                       11
                     FUJISAKI, J.




We concur.




SIGGINS, P.J.




PETROU, J.




(A152425)




                12